 In theMatter of GENERAL ANILINE WORKS, INCandFEDERALLABOR UNION LOCAL 21759,AMERICAN FEDERATION OF LABOR isCase No C-1388 -Decided August 10, 1940Jurisdiction:chemical manufacturing industry.Unfair Labor PracticesInterference,charges of, by keeping under surveillanceunion meetings or members and by urging, persuading, or warning employeesto refrain from becoming or remaining members of complainant union, dis-missed.Company-Dominated Union.appearance of employee representation plan follow-ing display of interest by employees in nationally affiliated labor organization,employer's participation in the formation of: presentation of plan of organiza-tion to employees, giving notice of and attendance at meetings; contribution ofsupport to: furnishing meeting place, bulletin boards, printed copies of repre-sentation plan, and stenographic services; permitting employees to solicitmembers in representation plan and to hold meetings on company time.Discrimination.charges of discharge for union membership and activity, dis-missed.Remedial Orders:company-dominated union disestablished; contractwith,abrogated; reimbursement of employees for any deductions in wages for duesto company-dominated union.Mr. Millard L.Midonick,for the Board.Breed, Abbottcl;Morgan, by Mr. Thomas E. Kerwin,of New YorkCity, for the respondent.Mr. John C. Consroe,of Albany, N.Y., for the E. R. P.Ribyat,Walsh cQ Meyers,ofUtica,N.Y.,Mr. Robert A. Wilson,ofWashington,D. C., andMr. Lee J. Erwine,of Albany, N. Y., forLocal No. 21759.Mr. Woodrow J. Sandler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Federal LaborUnion, No. 21759, American Federation of Labor, herein called LocalNo. 21759, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Second Region (New York26 N. L. R. B., No. 47.491 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDCity), issued its complaint dated March 14, 1939, against GeneralAniline Works, Inc., Rensselaer, New York, herein called the respond-ent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1), (2), and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.Copies ofthe complaint and accompanying notice of hearing were duly servedupon the respondent, upon Local No. 21759, and upon the Employees'Representation Plan of the General Aniline Works, Inc.Employeesat Rensselaer, New York, herein called the E. R. P., is a labor organiza-tion allegedly, dominated and supported by the respondent.Concerning the unfair labor practices, the complaint, as amendedat the hearing, alleged in substance (1) that the respondent on or.about April 8, 1937, initiated, ,formed, and sponsored the E. R. P. atitsRensselaer,New York, plant, that it thereafter dominated andcontributed to the support of and interfered with the administrationof the E. R. P., and that on or about October 25, 1938, it entered intoan agreement with the E. R. -P., pursuant to such domination andsupport; (2) that the respondent, on or about September 9, 1938, dis-criminatorily discharged Lee J.,Erwine because he joined and assistedLocal No. 21759, and because he resigned from membership in andrefused to continue to assist the E. R. P.; and (3) that by the fore-going, by urging, persuading, and warning its Rensselaer employeesto refrain from becoming or remaining members of Local No. 21759,by threatening them with discharge and other reprisals therefor, bykeeping under surveillance meetings and members of Local No. 21759,and by other acts, the respondent interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.Thereafter, the respondent filed its answer, admitting the allega-tions of the complaint concerning the character of its business, butdenying that it had engaged in the alleged unfair labor practices.The respondent also filed two motions for bills of particulars,' andmoved that in the event such motions were denied, the complaintshould be dismissed on the ground&.that it was insufficient, indefinite,and uncertain.Thereafter, the E. R. P. filed a motion for leave tointervene in the proceeding.Pursuant to notice, a hearing was duly held in Albany, New York,from April 3 to May 6, 1939, before Madison Hill, the Trial Examinerduly designated by the Board.The Board, the respondent, and theE. R. P. were represented by counsel; Local No. 21759 was representedby its representative; all participated in the hearing.Full opportunityIIn separate motion papers, the respondent requested particulars as to the allegations of the originalcomplaint, and as to proposed additional allegations set forth in the Board attorney's motion to amendthe complaint. GEMMAL ANILTNE WORKS INC.493to be heard, to examine and cross-examinewitnesses,and to introduceevidence bearing upon the issues was afforded all parties.- - IAt the outset of the hearing, the Trial Examiner granted the motion'of the E. R. P. for leave to intervene.The Trial Examiner denied',both the respondent's motions for bills of particulars and advisedcounsel for the respondent that on request he would be granted' areasonabletime within which to meet any issue raised in the trial,'ofthe Board's case.On April 3, 1939, the respondent appealed to theBoard the Trial Examiner's rulings denying the motions for bills ofparticulars.On April 4, 1939, the Board issued its order denyingthe appeals.Both. at the close of the Board's case and at the end ofthe hearing,counsel forthe respondent and counsel for the E. R. P.moved to dismiss the complaint on the ground that the Board hadfailed to provea prima faciecase.Both motions were denied by theTrial Examiner.At the conclusion of the hearing, counsel, for therespondent also moved" for a verdict and for a judgment on the facts.On this motion, the Trial Examiner reserved decision, pending theissuance of his Intermediate Report.2At the conclusion of thehearing, the Trial Examiner granted a motion of the Board's attorneyto confirm the pleadings to the proof.During the course of the hear-ing, the Trial Examiner made numerous other rulings on'motionsand on objections to the admission of evidence.The Board has re-viewed the rulings of the Trial Examiner and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.On October 11; 1939, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon, all the,parties, inwhich he found that the respondent had interfered with the formationand administration of the E. R. P. and contributed support thereto,and recommended that the respondent cease and desist from suchunfair labor practices and take certain affirmative, action in order toeffectuatethe policies of the Act:He further found that the respond-ent had not engaged in unfair labor` practices within' the meaning 'ofSection 8 (3) of the Act, and had not urged, persuaded, or warned itsRensselaeremployees to refrain from becoming or remaining membersof Local No. 21759, threatened them with,discharge,or other reprisalstherefor, or kept under surveillance the meetings or members ofLocal No. 21759, and recommended that the complaint be dismissed ,in so far asit alleged such unfair labor practices by the respondent.Thereafter, the respondent, Local No. 21759, and, the E.,-R., 'P.filed exceptions to' the Intermediate Report.Pursuant to leavegranted by the Board to all parties, the respondent filed a brief with,the Board on January 5, 1940.On February 20, 1940, pursuant torequest therefor by the respondent and Local No. 21759,-and upon7The findings,conclusions,and recommendations contained in the Trial Examiner'sIntermediateReport, subsequently issued by him, constituted his ruling on this motion. 494DECISIONSOF NATIONALLABOR RELATIONS BOARDnotice thereof to all parties and their counsel, a hearing was heldbefore the Board in Washington, D. C., for the purpose of oral argu-ment.Counsel for the respondent and for Local No. 21759 appearedand participated therein.The Board has considered the exceptions to the Intermediate Reportand, save as they are consistent with the findings, conclusions, andorder set forth below, finds no merit in them.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTGeneral Aniline Works, Inc., the respondent, is a Delaware corpora-tion engaged in the manufacture of coal-tar dyestuffs and inter-mediates.The respondent's main office is in New York City, and itmaintains factories and warehouses at Grasselli, New Jersey, and atRensselaer, New York.At the Rensselaer plant, which is the partof the respondent's operations here involved, the respondent employsapproximately 500 employees.The principal raw materials purchased by the respondent are in-organic chemicals, such as sulfuric acid, muriatic acid, nitric acid,caustic soda, soda ash, and limestone; and organic products, such asbenzene, toluene, naphthalene, and anthraquinone.Acid essentialto the respondent's production is shipped to the Rensselaer plant frompoints outside the State of New York. In the 6-month period priortoFebruary 1939, the respondent purchased from points outsidethe State of New York approximately 8,100,000 pounds of raw mate-rials for use at its Rensselaer plant, constituting 45 per cent of therespondent's total purchases for that plant.During the same period,the respondent shipped approximately 2,700,000 pounds of finishedproducts, 56 per cent of the total output of the Rensselaer plant, fromthe Rensselaer plant to points outside the State of New York.II.THE ORGANIZATIONS INVOLVEDFederal Labor Union, No. 21759, American Federation of Labor,is a labor organization, admitting to its membership all productionand maintenance employees of the respondent, excluding foremen andsubforemen.Employees' Representation Plan of the General Aniline Works, Inc.Employees at Rensselaer, New York, is an unaffiliated labor organi-zation, admitting to its membership all employees of the respondentat its Rensselaer plant, excluding supervisors and all those having thepower to hire and discharge employees, but including subforemen. GENERAL ANILINE WORKS, INC.495III.THE UNFAIR LABOR PRACTICESA. Domination of and interference with the formation and administrationof the E. R. P. and contribution of support to itA few weeks prior to April 7, 1937, the Textile Workers OrganizingCommittee of the Committee for Industrial Organization,' hereincalled the C. I. 0., began organizational activities among the respond-ent's employees in the Rensselaer plant.On that day, Horace J.LaBier, an employee, distributed C. I. 0. membership cards to hisfellow employees at the Rensselaer County Bank as they were cashingtheir pay checks, and between 180 and 200 employees signed thecards.According to C. B. C. Fellows, the respondent's plant super-intendent, several employees told him on the following day, April8, that they had signed cards on the previous day but "did not knowwhat they had signed."On the afternoon of April 8 three employees ' came to Fellows'office and requested his permission to call a meeting of employees forthe purpose of discussing organization.Fellows gave his consent, andthe employees posted a notice calling the meeting for that afternoon,after working hours, in Building 91, the plant Welfare Building.Anemployee named Akens presided at the meeting and Fellows attendedat his invitation.When asked by an employee to explain his attitudeconcerning organization, Fellows told the employees that the respond-ent would recognize any union selected by them "whether it was aC. I.O., A. F. of L., or an independent union."A number of employeesaddressed the meeting concerning the type of representation desiredby them and, according to Fellows' testimony, "it sort of boiled downto the question of an inside or outside union."He further testifiedthat there "showed up" at the meeting an employees' representationplan, which provided, for a "Works Council" consisting of an equalnumber of employee and management representatives, and that hecould not recall whether he had ever seen that plan prior to themeeting.4Fellows left the meeting before it ended, and the employeeselected a committee of three of their number b to arrange for andsupervise an election "to find out whether the ... employees preferredan inside union or an outside union."Following the close of the meeting, the election committee called atFellows' office and asked him "how they could get additional copies ofthe pamphlet" that "showed up" at the meeting "so that the men couldstudy it."The respondent then had a number of copies printed atNow Congress of Industrial Organizations4According to Fellows, the plan that "showed up" was "very similar" to an employee representation planin the form of a folded printed pamphlet six pages in length, which was introduced into evidence at the hear-ing asBoard Exhibit 125Robinson MacCabe,Charles Hacker,and William Strobel 496DECISIONSOF NATIONALLABOR RELATIONS BOARDits own expense and delivered them to the election committee onApril .9.On April 10 or 12 Fellows gave the election committee permissionto call another meeting of the employees for-the' afternoon of April12. ' Typewritten notices, posted on the bulletin boards of the plant,announced that the meeting would be held at 3.30 p. m.' "for thepurpose of discussing the proposed employees' representation plan."-Department heads and foremen were instructed by the notices toarrange the schedules of their departments so that as many of theiremployees as possible could be present.At the bottom of the noticethe respondent's name was affixed, apparently by a rubber stamp, asa signature, and Fellows' initials appeared in the lower left-handcorner.'Fellows testified that neither he nor other officials of therespondent "had anything to do with putting up" the notices, andthat they were posted by the election committee.He further testifiedthat all he recalled about the meeting was that he had given permis-sion for it to be held.Literally, Fellows did not deny the prepara-tion or authorization of the notices by the respondent, but deniedmerely the actual "putting up" of the notices by the respondent.If,however, Fellows intended by his testimony to disclaim any re-Isponsibility on the part of the respondent, for the contents of thenotices, we do not credit his testimony. It'.is obvious on its face thatthe notice announcing the meeting of April 12 was prepared byFellows.The respondent offered no explanation at the hearing forthe appearance of -Fellows' initials and the respondent's stampedname on the face of the notice. In addition, the instructions to fore-men contained therein could have' emanated from no one other thanthe respondent.We find that the notice was prepared by the re-spondent.The meeting was held as scheduled. It was presided over by CharlesHacker, the leader of the E. R. P. movement in the plant, who hadbeen selected by -the election committee as its chairman.Approxi-eThe regular work day ended at 4 00 p in.!' 7 The following is a reproduction of the form and contents of the noticeNOTICEA GENERAL MEETING WILL BE HELD IN BUILDING #91 AT 3 30 P M ON MONDAY,APRIL 12TH, FOR THE PURPOSE OF DISCUSSING THE PROPOSED EMPLOYEES'REPRESENTATION PLAN.DEPARTMENT HEADS AND FOREMEN ON NEW YORK PAYROLL ARE NOT EX-PECTED TO ATTEND BUT SHOULD ARRANGE THEIR SCHEDULES SO THAT ASMANY OF THEIR MEN AS POSSIBLE CAN BE PRESENTCBCF FB4/10/37GENERAL. ANILINE WORKS,INC(Stamp)Meeting requested by a Committee representing Employees.(s)R MACCABE,(S)CHARLES HACKER,Committee. GENERAL ANILINE' WORKS, INC.497mately 400 employees were present and no deduction was made intheir pay,for their working time spent at the meeting.The electioncommittee's report, setting- April 15, 1937, as the date and -Building91 as the place for the election to determine the choice of an insideor outside union, was read to the assembled employees- and approvedby them. Once more, a number of employees -addressed the meeting,including LaBier,, who spoke in favor of the C. I. O. Fellows andDr. Harry W. Grimmel, the respondent's plant manager, who hadbeen invited by LaBier to attend the meeting to express their viewson unions, also spoke.Grimmel told the assembled, employees, insubstance, that the respondent would- recognize and ^ bargain' with,any. union selected by the employees.He was then asked by some-one present why the Rensselaer employees had not received a ,general,wage increase similar to an increase which had been granted by-therespondent to the employees at Grasselli on April 1, 1937. `Grimmelanswered that the respondent had been considering the granting ofa wage increase- at Rensselaer but was withholding it for fear' ofinfluencing the employees one way or, the other during, the union"agitation:"Hacker stated that if the respondent wanted to granta wage increase there was no reason why the employees should refuseitand asked LaBier in the presence of the assembled employees;whether he had any objection to this. LaBier said that he was- notopposed to a wage increase.Fellows then addressed the employeesand told them in substance that they were to select the organizationthat they desired and that 'the respondent would bargain with theunion so selectedHe also described to the employees a so-called"du Pont" plan of employee representation.Thereafter. Fellows' andGrimmel left the meeting.On the following day, April 13, the respondent announced a generalwage increase to take effect as of April 11, 1937.On the, same day,Zoe Fales, a newspaper reporter, visited the Rensselaer plant to"get a story" on the organizational activity.Fellow: told her in aninterview that a "considerable number" of employees had signedC. I. O. membership cards; that they had told him that they "didnot know what they had signed"; and that "the opposing movementwas promoting the introduction at- the plant of an employees repre-sentation plan as was in effect at the Linden, New Jersey, plant 8 of theconcern."According to Miss Fales, Fellows also described to her "atsome length" the provisions of the plan, told her that "the employee-participation features of this plan would provide the employees of theplant with the representation which they sought through -a union,"and "described the benefits of the plan also."Fellows denied at thehearing that he had praised the employees' representation plan to8The respondent's plant at Grassell;, New Jersey,is alsoreferred to in the reeoid as the "Linden, New'Jersey, plant" and the "west works " 498DECISIONSOF NATIONALLABOR RELATIONS BOARDMiss Fales.Since, however, Miss Fales was a disinterested witnesswho testified under subpoena, we believe her testimony concerningthis interview, and find that Fellows made the statements as testifiedto by her.Prior to the scheduled election, the respondent furnished to theelection committee at its request a list of employees to be used in theconduct of the election.The ballot prepared by the election com-mittee offered the employees the choice of representation "By Councilor Committee Elected by Employees" or "By Outside Union.'!OnApril 15 the election was held in Building 91.Of 499 employeeseligible to vote, 394 voted for an inside and 72 for an outside union.After this election, the C. I. O. discontinued its efforts to organizethe respondent's employees.Shortly after the meeting of April 12, the election committeerequested of Fellows the respondent's aid in formulating a plan oforganization °At the committee's request, the respondent procuredat least three plans for the employees' consideration and gave all theplans so procured, except one,10 to the committee.Fellows told thecommittee, concerning one of the plans that he submitted to them,that he believed it involved a "violation of the Wagner Act."Anotherof the plans submitted to the employees by the respondent, introducedin evidence as Board Exhibit 13, was subsequently adopted as theplan of organization for the E. R. P.On about April 17 or 18, the election committee informed Fellowsthat they "liked" Board Exhibit 13 and asked him for additional copiesthereof.As it had had copies of a plan printed for the employees onApril 9, so on this occasion, at the committee's request, the respondenthad 100 copies of Board Exhibit 13 mimeographed at its own expenseand gave them to the committee.On April 19 the respondent's employees met on the respondent'sproperty and elected a rules committee "to formulate the basicstructure of an inside union." Just prior to May 5 the rules com-mittee adopted Board Exhibit 13 as the plan of organization for theinside union and the respondent's employees ratified this action atanother meeting.Board Exhibit 13, by which the E. R. P was established as alabor organization, provided for a "Works Council" consisting ofemployee representatives, to be elected by the employees of each of 7divisions of the plant, to administer the affairs of the E. R. P.Theplan further provided that only employees with 1 year's continuous4The election committee continued in existence after the election in order to organize the E It. PTherecord is not clear as to whether the incidents here described occurred before or after the election,but theydid occur before the formal organization of the E R P10The plan which was not turned over to the committee was one printed by the American Rolling MillCompany Fellows testified that "these boys came into my office and they might have seen it, but, as Irecall it, it was almost a duplicate of the other11 GENERAL 1ANILINE WORKS, INC.499service with the respondent were eligible to serve as employee repree-sentatives and that an employee representative who "leaves theservice of the company . . shall immediately and automaticallycease to hold office.""Works Council Consultants" were providedfor, to be appointed by the respondent to attend Works Councilmeetings at the request of the Works Council, "for the purpose offurnishing information and discussing matters of mutual employee-company interest.""Joint Investigation Committees" were alsoprovided for, to consist of employee and management representatives,to handle "all matters of mutual employee-Company interest "Con-cerning grievances, the plan provided that if the Works Council andthe "Works Manager" 11 could not reach an agreement, then, upontheirmutual agreement to do so, the grievance could be submittedto a board of three arbitrators.The Works Council could amendany feature of the plan that dealt with the internal affairs of theE. R. P.; however, the Works Manager's consent was necessary inorder to amend those portions of the plan dealing with "joint employer-employee relations"; if he objected to such an amendment proposed bythe Works Council, the question of amendment could then, upon then-mutual agreement to do so, be submitted to a board of arbitrators.No dues or general membership meetings were provided for by theplan 12On May 5 and 13 the employees elected a Works Council, consistingof seven employee representatives.13 Immediately following thiselection, theWorks Council held its first meeting in the foremen'sroom in Building 91.The Works Council was of the opinion thatcertain provisions of the plan by which the E. R. P. was formed pro-vided for excessive management participation and "violated sectionsof the Wagner Act."Accordingly, on May 21, 1937, at the secondWorks Council meeting, the employee representatives adopted certainamendments to the plan to remedy this. ' By the amendments,"Works Council Consultants" and "Joint Investigating Committees"could function only pursuant to a two-thirds vote of the WorksCouncil; the necessity that the "Works Manager" agree to anyamendment of those portions of the plan dealing with "joint employer-employee relations" was removed; however, the grievance machineryprovided in the original plan was left unchanged.The plan as revisedalso provided for an initiation fee of 25 centsThe Works Councilthen requested Fellows to supply it with copies of the revised plan.Pursuant to this request, the respondent mimeographed a numberof copies of the revised plan and gave them to the Works Council. '11The term"works Manager"isnot defined in Board Exhibit 13 It is obvious, however, from theprovisions of the plan,that the title refers to a representative of the respondent12During the first year of the E R P 's existence,only two general membership meetings were held.13Nominees were selected by the ballot of May 5The final election of candidates was held on May 13. 5500DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Members of the Works Council had begun to solicit members forthe E. R. P. immediately after the first Works Council meeting.Prior-,to this, no membership cards had been printed and there was no mem-bership roll.By May 25, 1937, 205 employees had signed member-ship cards.14At least some of the employees were solicited for mem-bership and paid their initiation fees in the plant during working hours.Following its organization the Works Council met approximatelytwice monthly in a room in the respondent's main office building, buta few yards from Fellows' office.Prior to September 28, 1938, theE. R. P. paid no rent to the respondent for this use of the respondent'sfacilities.Beginning at that time, however, the E. R. P. paid therespondent rent of $1.00 per meeting, except for the meetings whichwere attended by Fellows."Between May 13 and August 26, 1937,some of the Works Council meetings were held during the workinghours of the Council members, and no deduction was made from theirwages for the time thus spent.Minutes of the Works Council meet-ings and notices of E. R. P. meetings were typed by Frank Bailey,the secretary to Philip Kronowitt, the respondent's plant engineer.Bailey was not paid for this service.Prior to January 22, 1938,Bailey did this work in the plant.Thereafter, however, he did thistyping outside the plant.The E. R. P. used plant bulletin boards topost its notices and minutes of Works Council meetings and prior toJune 1938, did not pay the respondent for such useBeginning atthat time the E R. P. paid the respondent $5 annually therefor andthereafterWorks Council minutes were no longer posted on therespondent's bulletin boards.Notices of E. R P. meetings, however,continued to be posted on themBetween May 2 and May 5, 1938, the second E. R P. election ofrepresentatives was held.This election also was held in the plant.On June 2, 1938, the Works Council voted to assess dues of 50 centsper year for membership in the E. R. P.On the same day, at a gen-eralmembership meeting, a committee was appointed to "investigatethe possibility and advantages of incorporating."Lee J. Erwine, amember of the committee, asked Fellows for his advice as to how toincorporate the E. R. P. Fellows suggested that the employeesshould consult an attorney.Erwine testified that, "under instruc-tions of Mr..Fellows," he went to see one McDermott, the respondent'slocal counsel and Fellows' personal attorney.Fellows at first testi-fied that he was unable to recall having sent Erwine to McDermottbut .later admitted that he "may have mentioned" McDermott toErwine and that Erwine "probably followed up on that and went tosee him."McDermott gave Erwine little or no advice. Subse-quently, Erwine had an incorporation form prepared and submittedifBy October 21, 1938, the E R P claimed a membership of 342 employees15Since September 28, 1938,only 5 meetings were held on the respondent's property which were not attended by Fellows GENERALANILINE WORKS, INC.501it to Fellows, who made some pencilled corrections on it.The E. R. P.committee later recommended to the membership that the E. R. P. beincorporated but the suggestion was never adopted.Although the Works Council, on July 27, 1937, expressed the"hope" that they would enter into a written agreement with therespondent "early in August" no such agreement was entered intountil October 25, 1938, 12 days after the filing of charges herein byLocal No. 21759.At the same time, the respondent and the E. R. P.adopted a "40 Hour Week Plan."Under the contract, the respond-ent recognized the Works Council as the "Sole Bargaining Agencyfor the Organization," and both parties agreed that in the event of adisagreement between them concerning any grievance, the matter"shall" be submitted to a board of 3 arbitrators.16 In the contract,the respondent also agreed to "inake pay-roll deductions for Organiza-tion Dues."The contract and "40 Hour Week Plan," used as basesfor the negotiations between the respondent and the E. R. P., were thesame as those then in existence at the respondent's Grasselli, NewJersey, plant.The record does not indicate to what extent, if any,the Grasselli plan and contract were altered at Rensselaer. In thecourse of the negotiations leading up to the signing of the contractwith the E. R. P., the respondent at no time questioned the E. R. P.'srepresentation of a majority of its employees.Before the contractwas signed, however, it was ratified by the E. R. P. membership,which at that time was claimed by the E. R. P. to consist of 342 em-ployees.ConclusionsFrom the foregoing it is clear that the respondent encouraged theformation of an inside labor organization in its Rensselaer plant,aided its employees in forming such an organization, and thereafterassisted it.The respondent, coincident with organizational activitiesamong its employees by the C. 1. O. and discussion by the employeesconcerning self-organization, supplied its employees on April 9, 1937,with printed copies of an employees' representation plan.By theform of its notices announcing the employees' meeting of April 12,the respondent clearly indicated to its employees its preference foran inside union and lent its support to the discussion of an employees'representation plan form of organization.The respondent's having,just prior to the posting of that notice, supplied its employees withprinted copies of such a plan, lent greater emphasis to the partialityexpressed in the notice.That the respondent was partial to thisform of organization is also indicated by Fellows' interview with MissFales as related by her.Formation of the inside organization, hav-ing been thus encouraged by the respondent, was further facilitatedm The grievance machinery set forth in the contract superseded that set forth in the revised plan.323429-42-vol. 26-33 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the respondent's permitting the meeting of April 12 to, be held onitspremises and during the employees'working hours.After theemployees,thus directed by the respondent,decided to,form, aninside union,the respondent supplied them with at least three formsof employee representation plans,,one of which was thereafter adoptedby the, employees.This plan provided for the respondent's, partici-pation in the affairs of the organization to an extent sufficient to renderthe organization incapable of serving as the true representative of theemployees.When that plan was amended so as to eliminate some, butnot all, of the respondent'sparticipation therein, the respondentsupplied the E. R. P. with copies of the amended plan.The respond-,ent also assisted the E. R. P. by paying the members of the WorksCouncil for their working time spent in E. R.P.meetings and bypermitting the E. R. P. to hold general membership and WorksCouncil meetings on its premises,for a long period of time withoutcharge therefor.The E. R. P. introduced evidence in an attempt to show thatduring the first 2 years of its existence it obtained certain conces-sions from the respondent and that therefore it was an effectivecollective bargaining representative.From the evidence of suchconcessions, however, we do not conclude that such was the case.-Furthermore, as we said inMatter of Magnolia Petroleum-Companyand. OilWorkers International Union, Locals Nos.280 and278: 17...the fact that the employer grants concessions to the or-'ganizationdoes not necessarily indicate the organization'sfreedom from . . . domination . . . In fact, even better con-ditions than unions strive for are sometimes given to dominatedorganizations in order to maintain the domination.We find that by foregoing acts the respondent dominated andinterfered with the formation and administration of the E. R. P. andcontributed financial and other support thereto and, that the respond-ent thereby interfered with,restrained,and coerced its employees inthe exercise of the rights guaranteed in Section 7 of the Act.We further find that the contract and "40 Hour Week Plan"entered into by the respondent and the E. R. P. on October 25, 1938,are invalid because they were made with a labor organization, theformation-and administration of which had been dominated,inter-:fered with,and supported by the respondent.B., The alleged discriminatory discharge of Lee J. ErwineOn June 20,1935, Lee J. Erwine was hired by the respondent aselevator maintenance and repair man in its construction and repair("C. & R.") department,to replace an employee named Frank Rossiwho had been seriously injured and was not expected to recover.17 19 N.L R. B 184 ,GENERAL ANILINE WORKS, INC.503However,, Rossi ,returned to work on December 20, 1935., Still notcompletely recovered, he was assigned to work on portable elevatorsand to general machine work, and Erwine continued in Rossi's,formerposition.Following its organization, Erwine became an active member ofthe E. R. P. and in August 1938 he sought unsuccessfully to have him-self elected, to theWorks Council.He thereupon resigned from theE. R. P. for the assigned reason that the E. R. P. failed to becomeincorporated.On August 18, 1938, 4 days prior to his resignationfrom the E. R. P., Erwine began organizational activities at theRensselaer plant. on behalf of Local No. 21759 and assumed. fullcharge thereof.He had told Fellows of his intention to do this asearly as the previous June or July."'In 1938 there was a considerable curtailment of new constructionwork at the plant and on September 9, 1938, of the 70 employees' inthe "C. & R." department, the respondent laid off eight, includingErwine.Erwine received one week's extra pay, which the respondentcustomarily give's to' employees who are laid off and not dischargedfor cause.. After Erwine's lay-off, Rossi resumed his former positionwhich.Erwine had occupied.Rossi was fully qualified to do Erwine'swork..The respondent's lay-off policy is normally based upon departmentalseniority but other factors, such as employees' ability and economiccircumstances, are also taken into consideration.At the time ofErwine's lay-off, 'the respondent retained eight employees in'the "C.& R." department with less seniority than Erwine.'$' One of them,Joseph Stautner, was considered by the respondent to be the bestmachinist in its employ; another, Frank Ney, was a specialist in millmachinery who, had installed some-expensive new mill machinery inone of the buildings of-the plant where he was the building mechanic;a third,W.-Bertrand, a pip efitter, was in bad financial straits and hada large family, one of whom was afflicted with infantile paralysis.Thefive remaining employees who were junior to Erwine in point of servicewere in a lower wage group than he and performed different servicesfrom,his. , The respondent claims, that for these reasons it laid offErwine rather than any of these eight with less seniority than he.The Board's attorney sought to show at the hearing that Erwine wasan elevator mechanic of such marked ability that `the respondentwould not have laid him off purely for'businessreasons.However;Erwine's testimony as-to his capability and experience was shown byrecords of his 'past employment and other evidence to be grosslyexaggerated and unreliable.IThe Trial Examiner found that Erwine was not discharged by therespondent because of his membership and activities in Local No.18Some of these eight also had less seniority than others who were laid off with Erwine. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARD21759, or because of his withdrawal from the E.R. P., but that he waslaid off because of a curtailment of work in the respondent's construc-tion and repair department.We agree with the Trial Examiner'sconclusions and find that the respondent did not discriminatorily dis-charge Erwine.,C.The alleged interference,restraint,and coercionThe complaint alleged that the respondent,by urging,persuading,and warning its Rensselaer employees to refrain from becoming orremaining members of Local No. 21759,by threatening them withdischarge and other reprisals therefor,and by keeping under surveil-lancemeetings and members of Local No.21759, interfered withrestrained,and coerced its employees in the exercise of the rightsguaranteedby Section 7 of the Act.Harry Leffler, an employee and member of Local No. 21759, testifiedthat Adolph Petsch, department manager of the respondent'sware-house, remonstrated with him on one occasion in September 1938 forhaving joined Local No. 21759.Petsch,at the hearing, could not recallhaving done so and testified that he was only"joking" with Leffler.His testimony in this respect was corroborated by that of anotheremployee.Edward Cross, an employee and member of Local No.21759, testified that on or about October 1,1938, Charles Jacobs, therespondent's timekeeper and paymaster,warned him that the respond-ent would deprive him of certain benefits if the employees "brought anoutside union in the plant."Jacobs denied at the hearing that he hadmade any such statement.We find this evidence insufficient to sustain the allegation of thecomplaint that the respondent urged, persuaded,and warned itsemployees to refrain from becoming or remaining members of LocalNo. 21759, or that it threatened its employees with discharge and otherreprisals therefor.No evidence was introduced to support the allega-tion that the respondent kept union meetings or members undersurveillance.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIIIA, above,occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices,we shall orderit to cease and desist therefrom.We GENERAL ANILINE WORKS, INC.505shall also order the respondent to take certain affirmative actionwhich we find necessary to effectuate the policies of the Act.We have found that the respondent dominated and interfered withthe formation and administration of the E. R. P. and contributedfinancial and other support thereto.We shall order the respondentto withdraw all recognition from the E. R. P. as the representative ofany of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment, and to disestablishthe E. R. P. as such representative.We shall also order the respondentto cease and desist from giving effect to its contract with the E. R. P.and to the "40 Hour Week Plan", as well as to any extensions, renew-als,modifications, or supplements thereof, and to any supersedingcontract or agreement.Nothing in this Decision and Order should betaken to require the respondent to vary those wage, hour, seniority,and other substantive features of its relations with the employees,themselves, which the respondent has established in performance ofthe invalid contract or "40 Hour Week Plan" as entered into onOctober 25, 1938, or as extended, renewed, modified, supplemented,or superseded.The respondent, in the contract of October 25, 1938, agreed todeduct the E. R. P. members' dues from their wages.Any suchdeductions which have been made by the respondent are the resultof the same employer encouragement, domination, interference, andsupport which gave rise to the E. R. P.We shall, therefore, in orderto restore thestatus quo,order the respondent to refund to eachemployee, if any, from whose wages it deducted such dues the amountof such deductions.Having found that the respondent did not discriminatorily dischargeLee J. Erwine, and, that it did not by urging, persuading, or warningits employees to refrain from becoming or remaining members ofLocal No. 21759, threatening them with discharge and other reprisalstherefor, or keeping under surveillance the meetings or members ofLocal No. 21759, interfere with, restrain, and coerce its employees inthe exercise of the rights guaranteed in Section 7 of the Act, we shalldismiss those allegations of the complaint.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Federal Labor Union, No. 21759, American Federation of Labor,and Employees' Representation Plan of the General Aniline Works,Inc.Employees at Rensselaer, New York, are labor organizations,within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Employees' Representation Plan of the General Aniline 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDWorks, Inc. Employees at Rensselaer, New York, and by contributingfinancial,and other support thereto, the respondent has engaged inand, is engaging in unfair labor practices, within the -meaning ofSection 8 (2) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section. 7 of the Act, therespondent has engaged in and is engaging in. unfair labor practices,within. the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor, practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant' to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,General Aniline Works, Inc., Rensselaer, New York, and its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Dominating or interfering with the administration of Em-ployees'Representation Plan of the General Aniline Works, Inc.Employees at Rensselaer, New York, or with the formation or adminis-tration of any other labor organization of its employees, and fromcontributing financial or other support to Employees' RepresentationPlan of the General Aniline Works, Inc. Employees at Rensselaer,New York, or to any other labor organization of its employees;'- (b)Recognizing Employees' Representation Plan of the GeneralAniline Works, Inc. Employees at Rensselaer, New York, as the repre-sentative of any of its employees for the purpose of dealing with' therespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment;` (c)Giving effect to its contract and "40 Hour Week Plan" ofOctober 25, 1938, with Employees' Representation Plan *of theGeneral Aniline Works, Inc. Employees at Rensselaer, New' York, 'o'rto any extensions, renewals, modifications, or supplements thereof,or to any superseding contract or agreement with-said organization;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization,, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, acid to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National LaliorRelations Act. GENERAL ANILINE WORKS,INC.5072.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from Employees'Representation Planof the General Aniline Works,Inc.Employees at Rensselaer, NewYork, as the representative of any of its employees for the purpose.ofdealing with the respondent concerning grievances,labor disputes,wages, rates of pay, hours of employment, or other conditions of em-ployment, and completely disestablish said Employees'_Representa-tion Plan of the General Aniline Works,Inc.Employees at Rens-selaer,New York, as such representative;(b)Reimburse each of its employees, if any, whose dues in Employ-ees'Representation Plan of the General Aniline Works, Inc. Em-ployees at Rensselaer,New York, werededucted from their wages, forthe amounts thus deducted;(c)Post immediately in conspicuous places at its' plant at Rens-selaer,New York, and maintain for a pe_iod of at least sixty (60)consecutive days from the date of posting,notices to its employeesstating:(1)"that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a), (b), (c),and (d)of this Order; and(2) that the respondent will take the affirma-tive action set forth in paragraphs 2 (a) and(b) of this Order;(d)Notify the Regional Director for the Second Region in writingwithin ten(10) days from the date of this Order what steps the respond-ent has taken to comply herew th.IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8(3) of the Act.,AND IT IS FURTHER ORDERED that the complaint be, and it herebyis,dismissed in so far as it alleges,that the respondent,by 'urging,persuading,and warning its employees at its Rensselaer,New York,plant, to refrain from becoming or remaining members of Local, No.21759, by, threatening them with discharge and other reprisals there-for, or by keeping under surveillance the meetings and members ofLocal No. 21759, engaged in unfair labor practices within the meaningof Section 8 (1) of the Act.MR. WILLIAMM.LEISERSON took no,part in,the, consideration ofthe above Decision and Order.,